Citation Nr: 9918898	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1993 for the awarding of a 10 percent evaluation for 
residuals of a gunshot wound of the right leg, Muscle Group 
XIII.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1973.

This appeal arises from a May 1993 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
confirmed and continued the claims of entitlement to 
increased evaluations for residuals of shell fragment wounds 
of the left thigh, involving Muscle Group XV; right calf, 
involving Muscle Group XI; and right leg, involving Muscle 
Groups XII and XIII.

In May 1996, the Board of Veterans' Appeals (Board) affirmed 
the denials of entitlement to an increased evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the left thigh, Muscle Group XV, and entitlement to an 
increased evaluation in excess of 10 percent for residuals of 
a shell fragment wound of the right calf, Muscle Group XI.  
The Board remanded the issue of entitlement to an increased 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the right leg, Muscle Groups XII and XIII.

In accordance with the Board's directives, in October 1996, 
the RO separately evaluated the veteran's shell fragment 
wound of the right leg.  The RO assigned a 10 percent 
evaluation for residuals of gunshot wound of Muscle Group 
XII, effective from November 20, 1973 and assigned a 10 
percent evaluation for residuals of gunshot wound of Muscle 
Group XIII, effective from January 26, 1993.  The veteran 
expressed disagreement with the assigned effective date and 
perfected an appeal therefrom. 

It is noted that on notice of disagreement in January 1997, 
the veteran stated "I am not disagreeing with the evaluation 
assigned to these muscle groups which are considered to be 
moderately disabling."  In view of the foregoing statement, 
the Board finds that the veteran has withdrawn the issue of 
entitlement to an increased evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
leg, involving Muscle Groups XII and XIII.  A claimant may 
withdraw an appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  It is also noted that a 
remand, is not a final decision.  38 C.F.R. § 20.1100 (1998).  
When an appellant withdraws the appeal, the Board may dismiss 
the appeal because it fails to allege specific error of fact 
or law in the appealed RO determination.  38 C.F.R. § 20.202.  
In this matter, the Board finds that the increased rating 
issue has properly been withdrawn.

In February 1997, the RO determined that no review was 
warranted in the decision dated May 13, 1974.  The rating 
action was not clearly and unmistakably erroneous by not 
assigning evaluations in accordance with instructions 
provided in the Board's May 1996 decision.  The decision of 
1974 had been duly promulgated and the veteran was 
appropriately notified.  In addition, no error was claimed in 
the decision until after the Board's action.  The RO reasoned 
that the Board decision provided a different method of 
analysis, but did not serve to demonstrate clear and 
unmistakable error.  A difference of opinion is not a valid 
basis for holding that clear and unmistakable error exists.  
Notice of the rating action was mailed to the veteran and his 
representative in March 1997.  Within the same month, the 
veteran disagreed with the RO's determination.  The RO issued 
to the veteran a supplemental statement of the case (SSOC) in 
July 1997 with an attached notification letter.  The letter 
told the veteran that if the SSOC contained an issue which 
was not included in substantive appeal, he must respond 
within 60 days to perfect the appeal of the new issue, and if 
he did not timely file a substantive appeal as to the new 
issue the records would be placed on the docket of the Board 
for review of the prior issues, if any, and the Board would 
provide him with a copy of its decision.  The veteran did not 
perfect a timely appeal.  In consideration of the foregoing, 
the Board finds that the issue of whether the rating decision 
of May 13, 1974 was clearly and unmistakably erroneous 
because it did not assign separate evaluations at that time 
is final and not on appeal before the Board.  

Appellate review of a decision by a RO is initiated by the 
filing a timely NOD and is perfected by the filing a 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991); Brannon 
v. West, 12 Vet. App. 32, 34 (1998); Roy v. Brown, 5 Vet. 
App. 554, 555 (1993); Rowell v. Principi, 4 Vet. App. 9, 14-
15 (1993); 38 C.F.R. § 20.200 (1998).  The substantive appeal 
must be filed within one year after mailing of notification 
of an adverse RO decision or within sixty days after the RO 
mails an SOC, whichever period ends later.  See 38 U.S.C.A 
§7105(b)(1); 38 C.F.R. § 20.302(b) (1998).  

In this matter, the veteran failed to perfect the appeal 
associated with the February 1997 determination.  Thus the 
issue of whether the May 13, 1974 rating decision was clearly 
and unmistakably erroneous is final.  The Board acknowledges 
Paralyzed Veterans of America's (PVA) arguments presented in 
the February 1999 Informal Brief regarding the 
representative's assertion that the RO made no determination 
as to its jurisdiction.  The representative explained that 
the Board affirmed the evaluations of the veteran's wounds by 
decisions dated in April 1976 and May 1981 and that those 
decisions did not consider the question of separate 
evaluations for the wounds in question; therefore, it was not 
clear whether this question was or was not "subsumed" by 
the Board decisions, as contemplated by Duran v. Brown, 7 
Vet. App. 216 (1994); Donovan v. Gober, 10 Vet. App. 404 
(1997).  PVA then, seemingly, suggests that the RO did not 
have jurisdiction to adjudicate the issue of whether a clear 
and unmistakable error was made in the May 1974 rating 
decision.  In this matter, the Board points out that the 
December 1996 statements from the veteran and his 
representative, which asked the RO to determine whether the 
May 1974 rating determination was clearly and unmistakably 
erroneous by failing to separately evaluate the disabilities 
at that time, provided the RO with jurisdiction pertaining to 
that issue.  See generally, 38 C.F.R. § 3.155 (1998).  The 
RO's jurisdiction is noted in the "ADJUDICATIVE ACTIONS" 
listed on the July 1997 SSOC.  

With respect to the representative's arguments that a remand 
is warranted to provide the RO with an opportunity to first 
determine its jurisdiction and provide notice, with 
articulation of reasons and bases, in response to whether the 
RO can revise the 1974 decision, as noted above, in this 
regard, the RO's jurisdiction derived from the veteran's 
December 1996 statements and in response, by a February 1997 
rating decision, the RO denied the veteran's claim.  The 
veteran thereafter expressed disagreement with the denial and 
a statement of the case was mailed to him.  The veteran, 
however, failed to perfect a timely appeal.  Thus, the claim 
became final.  In this matter, the procedural development 
presented in this case was proper as the veteran was 
adequately apprised of and provided with the requisite 
opportunities to exercise his due process rights.  The Board 
also notes that "subject to review by courts of competent 
jurisdiction, only the Board will make final decisions with 
respect to its jurisdiction."  38 C.F.R. § 20.101(c) (1998).  
Based on the foregoing reasoning, the Board finds that the 
issue of whether a clear and unmistakable issue was committed 
on the May 13, 1974 rating decision is final and as such, the 
representative's jurisdictional concerns are not justified.  
It is also noted that in the informal hearing presentation, 
the representative stated that he was "not prepared to 
advance a motion for consideration of the question of CUE in 
the prior [Board] decisions at this time and . . . 
request[ed] this appeal not be interpreted as such a 
motion."  In accordance with the representative's request 
and based on the aforementioned discussion, additional 
development in this regard is not warranted.  

In March 1997, the veteran submitted an informal claim for 
entitlement to service connection for disorders of the lower 
back, right knee, bilateral foot, and right hip.  In March 
1998, the RO denied entitlement to service connection for a 
left foot disability, right hip pain, and low back pain.  The 
RO granted entitlement to service connection for degenerative 
joint disease of the right knee and right foot, and 
separately evaluated each disability at 10 percent, effective 
from April 7, 1997.  Notification was mailed to the veteran 
in July 1998.  The veteran expressed disagreement with the 
assigned 10 percent evaluation associated with the right 
knee.  A statement of the case was issued to the veteran in 
October 1998.  Thus far, the veteran has not perfected the 
appeal and as such, those issues are not before the Board.

In September 1998, the veteran also expressed disagreement 
with the currently assigned 30 percent evaluation for his 
post-traumatic stress disorder (PTSD).  The veteran argued 
that the disability should be evaluated at 50 percent.  In 
response, by an October 1998, the RO told the veteran that 
his representative attempted to file notice of disagreement 
with the assigned evaluation associated with his PTSD, but it 
could not accept the NOD letter because it was not filed in a 
timely manner.  The RO told the veteran that it had not made 
a decision on the evaluation of PTSD since the decision of 
which he was notified on December 4, 1996.  The law allows a 
period of one year from the date of the notification letter 
to file NOD.  Since the attempted NOD was not received until 
September 21, 1998, it was not within the one-year period and 
action could not be taken on it.  After reviewing the 
veteran's September 1998 statement, the Board finds that the 
veteran's assertions should be construed as a new claim.  VA 
regulation provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim provided that such informal claim 
identifies the benefit sought.  The veteran's September 1998 
statement satisfies the aforementioned criteria.  
38 C.F.R. § 3.155; see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the matter is referred to 
the RO for any development deemed appropriate.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).


FINDINGS OF FACT

1.  In May 1974, the RO awarded service connection for 
residuals of shell fragment wounds of the right, Muscle Group 
XIII, and evaluated the disability at 10 percent disabling, 
effective from November 2, 1973.

2.  In January 1976, the RO noted that the May 1974 rating 
action granted service connection for Muscle Group XIII but 
the record indicated shrapnel wounds to Muscle Group XII in 
addition to Muscle Group XIII.  The disabilities were 
evaluated as 10 percent disabling, effective from November 2, 
1973.

3.  On appellate review in April 1976 and May 1981, the Board 
affirmed the assigned combined 10 percent evaluation for the 
disabilities.

4.  In March 1991, the veteran again sought entitlement to an 
increased evaluation for his service-connected disabilities.  
In May 1991, the combined 10 percent evaluation was confirmed 
and continued.  The veteran did not express disagreement.

5.  On January 26, 1993, the RO received the veteran's 
request for an increased evaluation for muscle damage.

6.  In May 1993, the RO confirmed and continued the assigned 
10 percent evaluation.  The veteran perfected an appeal 
therefrom.

7.  In May 1996, the Board remanded the issue of entitlement 
to an increased evaluation for residuals of shell fragment 
wounds of the right leg involving Muscle Groups XII and XIII, 
evaluated at 10 percent, noting that pursuant to 
38 C.F.R. § 4.55(a), the aforementioned shell fragment wounds 
involve different anatomical areas and should be rated 
separately.

8.  In October 1996, the RO increased the evaluation to 10 
percent, effective from January 26, 1993.  The RO 
characterized the disabilities as residuals of gunshot wounds 
of Muscle Groups XII, evaluated at 10 percent effective from 
November 2, 1973 and residuals of gunshot wounds of Muscle 
Groups XIII, evaluated at 10 percent effective from January 
26, 1993.

9.  The January 26, 1993 effective date is the date of 
receipt of the application to reopen the veteran's claim; 
thereafter, an ascertainable increase in the disability 
associated with the veteran's gunshot wound of the right leg, 
Muscle Group XIII, was demonstrated.  


CONCLUSION OF LAW

The assignment of an effective date earlier than January 26, 
1993 for the grant of a rating in excess of 10 percent for 
impairment of residuals of Muscle Group XIII is not 
warranted.  38 U.S.C.A. §§ 5110(a), (b)(2), 5107 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400(o)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Included within the veteran's service medical records is a 
June 1970 clinical record showing that the veteran received 
treatment for multiple fragment wounds of the legs.  Physical 
examination, however, was negative except for multiple 
fragment wounds of the legs.  The report shows while 
hospitalized, three wounds of the medial aspect of the right 
thigh and calf, measuring 2-inches in diameter, and two 
wounds on the right lateral calf, measuring 2-inches in 
diameter, were noted.  The wounds were prepped draped, 
curetted, and irrigated, and closed with interrupted 2-0 silk 
mattress sutures.  The diagnosis was multiple fragment wounds 
to the lower extremities.  An August 1970 report of an x-ray 
study shows numerous metallic fragments of soft tissues about 
the left distal leg.  No osseous injury was noted.  On 
discharge examination in July 1973, well-healed scars of the 
knees, perineum, left thigh, left Achilles, and tendon were 
noted and it was noted that the injuries were incurred in 
ammo dump explosion run in 1970. 

The relevant evidence of record shows that the veteran 
separated from service in November 1973 and, within the same 
month, filed an application for compensation.  On the 
application, the veteran, in part, sought entitlement to 
service connection for shell fragment wounds of the right arm 
and legs.

VA examination in February 1974 revealed multiple superficial 
scars over all four extremities, although all of the scars 
were smooth, well healed, and not tender.  A diagnosis of 
residuals of multiple shell fragment wounds was recorded.  

In a May 1974 rating action, the RO, inter alia, awarded 
service connection for residuals of shell fragment wounds of 
the right, Muscle Group XIII, and evaluated the disability at 
10 percent, effective from November 2, 1973.  The veteran 
filed notice of disagreement with regard the assigned 
evaluation and a supplemental statement of the case was 
issued in September 1974.  The veteran perfected the appeal.  

On appellate review in April 1975, the Board remanded the 
claim for additional development.  

VA examination dated in December 1975 disclosed a scar on the 
posteromedial aspect of the mid thigh and of the posterior 
aspect of the upper thigh below the ischium, each measuring 
approximately three inches in length.  A scar of the 
anterolateral aspect of the upper tibia just below the 
patella, measuring approximately 21/2 inches was also observed.  
Objective evaluation disclosed normal muscle groups on all 
sides.  The veteran could walk on his tiptoes without 
difficulty and distally, there was no sensory deficit.  
Neurological examination was normal as well.  The diagnoses 
were multiple shrapnel wounds, which have healed well, 
resulting in no weakness of any of the major muscle groups, 
particularly those groups by XIII, XV and XI of the left and 
VIII of the right.  There was no damage to Muscle Group XIII 
of the right.  Photographs of the veteran's wounds 
accompanied the examination reports.

In January 1976, the RO, among other things, noted that the 
May 1974 rating action granted service connection for Muscle 
Group XIII and that the record indicated shrapnel wounds to 
Muscle Group XII in addition to Muscle Group XIII.  The RO 
noted that the 1974 rating action contained clear and 
unmistakable error in anatomical location of the wounds for 
which compensation evaluation had been assigned and amended 
the rating action for that purpose.  The RO, however, found 
that the evidence did not warrant an increase in the combined 
degree of disability which adequately compensated the veteran 
for disability shown.  The RO assigned a 10 percent 
evaluation, effective from November 1, 1972, for residuals of 
a gunshot wound to Muscle Group XII and XIII (rated as Muscle 
Group XII).

On appellate review in April 1976, the Board affirmed and 
continued the assigned 10 percent evaluation.

VA and hospital treatment reports dated from August 1977 to 
June 1980 are devoid of complaints of or findings associated 
with shell fragment wounds of Muscle Group XIII.  

The record then shows that in June 1980, the veteran sought 
entitlement to an increased evaluation for his service-
connected disabilities.  In July 1980, however, the assigned 
evaluation was confirmed and continued.  The veteran 
appealed.  In May 1981, the Board again affirmed the 10 
percent evaluation for the veteran's shell fragment wounds of 
the right leg.  

Outpatient treatment reports dated from April to June 1981 
record complaints of pain of the right leg; however, 
pertinent clinical findings were not documented.

In a July 1981 rating action, the RO confirmed and continued 
the assigned evaluation, effective from November 2, 1973.  By 
a September 1981 letter, the veteran continued to express 
disagreement and by a September 1981 letter, VA asked veteran 
to submit additional evidence in support of his claim.  
Thereafter, no additional pertinent evidence was received as 
only unrelated treatment reports were submitted.  

In March 1991, the veteran again sought entitlement to an 
increased evaluation for his service-connected disabilities.  
In May 1991, the combined 10 percent evaluation was confirmed 
and continued.  The veteran did not express disagreement.

On January 26, 1993, the RO received the veteran's request 
for an increased evaluation for muscle damage.  Thereafter, 
VA outpatient treatment reports dated from April 1992 to 
February 1993 showing complaints of pain of the legs after 
prolonged walking were received.  

At VA examination in February 1993, the veteran complained of 
chronic pain of the lower right extremity.  Evaluation of the 
lower extremities disclosed a neutral mechanical alignment 
with multiple well-healed traumatic scars.  Range of motion 
of the hips, knees, ankles, and feet were full.  There was no 
loss of motor strength to manual muscle testing to all muscle 
groups of the right lower extremity.  The veteran could heel-
toe walk and arise from a full squat position without signs 
of weakness, and thigh and calf circumferences were 
symmetrical.  The diagnosis was status post multiple shrapnel 
injuries of the lower extremities.  In the discussion 
section, the examiner stated that the veteran had multiple 
shrapnel injuries of the lower extremities.  Although 
multiple scars were present, significant muscle damage was 
not demonstrated nor was evidence of atrophy or demonstrable 
weakness.  

In May 1993, the RO confirmed and continued the assigned 10 
percent evaluation.  The veteran perfected an appeal 
therefrom.

Thereafter, the record contains VA hospital and outpatient 
treatment reports dated from July 1994 to January 1995, which 
reference unrelated disorders.

In May 1996, the Board remanded the issue of entitlement to 
an increased evaluation for residuals of shell fragment 
wounds of the right leg involving Muscle Groups XII and XIII, 
evaluated at 10 percent.  The Board pointed out that a review 
of the record showed that the veteran was currently in 
receipt of a 10 percent disability evaluation for the 
residuals of a shell fragment wound of the right leg 
involving both Muscle Groups XII and XIII.  However, the 
provisions of 38 C.F.R. § 4.73, pertaining to muscle 
injuries, indicates that Muscle Group XII involves the 
anterior muscles of the lower right leg, and Muscle Groups 
XIII involves the posterior thigh or hamstring muscles.  Thus 
it was apparent, after considering the provisions of 38 
C.F.R. § 4.55(a), the aforementioned shell fragment wounds 
involve different anatomical areas and should be rated 
separately.  Accordingly, the Board stated that the RO should 
consider and separately evaluate the residuals of the shell 
fragment wounds of the right leg involving Muscle Group XII 
and Muscle Group XIII.

Thereafter, duplicate copies of VA hospital and outpatient 
treatment reports dated from April 1992 to July 1994 were 
obtained.  The record also contains VA examination reports 
dated from June to August 1996, showing complaints of right 
leg pain with difficulty on walking, muscle spasms, and pain 
with radiation.  The scars of the lower extremities were non-
tender, the calf circumference was equal, and the right lower 
leg had a well-healed 3 x 5 centimeter scar anteriorly at the 
lateral edge of the tibia and over the anterior muscles.  A 
smaller scar measuring 1.5 centimeters over the fibular of 
the distal one-fourth of the right lower leg was also noted.  
There was no loss of muscle tissue and muscle function was 
normal and equal.  The relevant diagnosis was right leg has a 
history of shrapnel.  This mainly involves the anterior 
wound, which was well healed.  The examiner added that 
continuing pain of the right leg and bothersome scarring with 
pain of the full length of the right lower extremity were 
present but muscle activities were normal and there is no 
loss of muscular tissue or weakness. 

In October 1996, the RO increased the evaluation to 10 
percent, effective from January 26, 1993.  The RO 
characterized the disabilities as residuals of gunshot wounds 
of Muscle Groups XII, evaluated at 10 percent effective from 
November 2, 1973 and residuals of gunshot wounds of Muscle 
Groups XIII, evaluated at 10 percent effective from January 
26, 1993.  The veteran thereafter disagreed with the assigned 
effective date of January 26, 1993 and perfected an appeal.  

Law and Regulation

Injury to Muscle Groups XII and XIII are rated under 
Diagnostic Codes 5312 and 5313, respectively. A 
noncompensable evaluation is assigned when the muscle injury 
is slight.  A 10 percent evaluation is warranted for moderate 
injury.  A 30 percent evaluation requires moderately severe 
injury.  A 40 percent is in order for severe injury.  38 
C.F.R. Part 4, Diagnostic Code 5313 (1998).  

A slight muscle injury is a simple wound without debridement 
or infection.  It is contemplated that this would be a 
superficial wound with brief treatment and return to duty 
with healing and food functional results.  The objective 
findings included a minimal scar and no evidence of fascial 
defect, atrophy, or impaired tonus.  There is no impairment 
of function or metallic fragments retained in the muscle 
tissue.  A moderate disability of the muscles occurs when 
there is a through and through or deep penetrating wound of 
short track.  The record reflects consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Objective 
findings include entrance and (if present) exit scars, small 
or linear, indicating missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power are contemplated.  38 C.F.R. 
§ 4.56.

The law provides that unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application thereof.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  In relevant part, the 
effective date of an award for increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA.  38 C.F.R. §§ 3.151, 3.355 (1998).  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

When Board affirms a determination of the RO, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (1998).  When the Board renders a final 
decision, when an action or determination becomes final, the 
determination will remain final, except upon the submission 
of new and material evidence or where a clear and 
unmistakable error has been committed.  38 C.F.R. §§ 3.104, 
3.105 (1998). 

Analysis

After reviewing the evidence of record, the Board finds that 
entitlement to an effective date prior to January 26, 1993 is 
not warranted.  At the outset, the Board acknowledges the 
veteran's assertions set forth on appeal in which he argues 
that he initially filed the claim for entitlement to service 
connection in 1973.  It is also acknowledged that in January 
1976, the RO acknowledged that in a May 1974 rating action, 
entitlement to service connection for Muscle Group XIII was 
granted and noted that the record indicated shrapnel wounds 
to Muscle Group XII in addition to Muscle Group XIII.  
Accordingly, the RO evaluated the disabilities as 10 percent 
disabling, effective from November 2, 1973.  The record also 
shows that the veteran appealed the assigned evaluation.  On 
appellate review in 1976 and 1981, the Board confirmed and 
continued the assigned evaluation.  Thus, the 1976 and 1981 
decisions became final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1104.

When the Board has rendered a decision, the determination 
becomes final, the determination will remain final, except 
upon the submission of new and material evidence or where a 
clear and unmistakable error has been committed.  
38 C.F.R. §§ 3.104, 3.105 (1998).  As discussed in the 
INTRODUCTION section of this decision, although the veteran 
alleged clear and unmistakable error in the RO's May 13, 1974 
determination, in February 1997 the RO denied that claim and 
the veteran did not perfect an appeal therefrom.  As such, 
the February 1997 rating determination is final.  It is also 
noted that the veteran has not alleged clear and unmistakable 
error for the January 1976 rating action. 

The record then shows that although the veteran sought 
entitlement to an increased evaluation in March 1991, in May 
1991 the RO denied the claim and the veteran did not appeal.  
Thus, that determination also became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991). 

The record then shows, by a letter received on January 23, 
1993, the veteran sought entitlement to increased evaluations 
for his service-connected disabilities.  38 C.F.R. § 3.155.  
As noted above, VA regulation provides that the effective 
date of increased VA disability compensation benefits is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  The effective date for an award for 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2).  The record establishes that the 
veteran's January 1993 informal claim was the veteran's first 
attempt to reopen his claim subsequent to 1991.  Moreover, 
without regard to these final prior determinations, under the 
circumstances presented in this case and applicable law and 
regulation, no ascertainable increased warranting a higher 
evaluation was demonstrated prior to January 26, 1993.  
Accordingly, an earlier effective date is not warranted.  

It is acknowledged that on appellate review in May 1996, the 
Board pointed out that the veteran's disabilities should be 
rated separately and in accordance with the Board's remand 
directives in October 1996, the disabilities were 
recharacterized and separately evaluated at 10 percent.  As a 
result of the foregoing, the Board notes that the clearly 
erroneous combined rating evaluation has been corrected.  It 
is emphasized, however, that in spite of the combined rating 
of 10 percent assigned prior to 1993, the evidence of record 
does not show that an increased rating in excess of 
10 percent was warranted for the two disabilities prior to 
January 26, 1993.  In other words, even if separately 
evaluated, the evidence prior to January 26, 1993, did not 
show that a separate compensable evaluation was warranted for 
the veteran's gunshot wound involving Muscle Group XIII.  
Clinical findings extending from 1976 to 1993 reflect that 
his wounds involving both Muscle Groups XII and XIII were 
essentially asymptomatic.  In this matter, the record 
establishes that entitlement to compensable evaluations for 
both shell fragment wounds of Muscle Group XII and XIII arose 
subsequent to January 26, 1993.  Prior to VA examinations 
dated from June to August 1996, except for subjective 
complaints, there is no medical evidence demonstrating that 
the veteran's shell fragment wounds of either Muscle Group 
XII or XIII of the right leg was productive of any impairment 
other than well-healed scars.  Prior to 1996, the record 
merely shows that the veteran received treatment for various 
disorders and generally complained of some pain of the right 
leg.  It was not until VA examinations dated from June to 
August 1996 that pain of the right leg associated with the 
veteran's scarring was objectively demonstrated.  As such, 
based on the evidence of record, January 26, 1993, the date 
of receipt of the letter showing the veteran's desire to 
reopen and prosecute his claim of entitlement to an increased 
rating for shell fragment wounds of Muscle Groups XII and 
XIII, is the proper effective date.  Accordingly, entitlement 
to an effective date earlier than January 26, 1993 is not 
warranted.  

Because entitlement to an effective date earlier than January 
26, 1993 is not warranted under applicable VA regulations, 
see 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2), and the 
facts are not in dispute, the application of the law to the 
facts in this case is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated due to the lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, 
the veteran's claim of entitlement to an effective date prior 
to January 26, 1993 is denied.



ORDER

Entitlement to an effective date earlier than January 26, 
1993, for the grant of a rating of 10 percent for impairment 
of residuals of Muscle Group XIII, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

